Citation Nr: 0517564	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
September 1998.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2000 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied the veteran's 
claim for service connection for a cervical spine disorder.

In November 2003, the Board remanded the claim to the RO for 
further development and consideration.  The Board granted the 
veteran's other claims, which he also had appealed, for 
service connection for a dysthymic disorder and for residuals 
of a left ankle sprain.

After receiving the claims file back from the Board, the RO 
issued a decision in February 2004 implementing the Board's 
grant of service connection for the veteran's dysthymic 
disorder and for the residuals of his left ankle sprain.  The 
RO assigned noncompensable (i.e., 0 percent) ratings for each 
of these conditions, retroactively effective from October 1, 
1998.  The veteran has not appealed either the ratings or 
effective dates assigned.  So these claims are no longer 
before the Board.  See, e.g., Grantham v. Brown, 114 F. 3d 
1156 (Fed. Cir. 1997).  And after completing the development 
requested concerning the remaining claim, for a cervical 
spine disorder, the RO returned this claim to the Board for 
further appellate consideration.

In a May 2005 Informal Hearing Memorandum, the veteran's 
representative raised an additional claim for service 
connection for a low back disorder.  The veteran, however, is 
already service connected for degenerative joint disease 
(DJD) of his lumbosacral spine.  So if the representative was 
really intending to file a claim for a higher rating for this 
already service-connected low back disability, he should do 
so at the RO since the RO has not had an opportunity to 
develop and consider this additional claim, in the first 
instance.  Currently, the Board does not have jurisdiction to 
consider this additional claim.  38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  During his military retirement examination, the veteran 
complained of pain in his neck and received a diagnosis of 
degenerative disc disease of the cervical spine.

3.  Also during that military retirement examination, the 
veteran complained of pain radiating down from his neck into 
his left shoulder, and service connection since has been 
granted for degenerative joint disease in the left shoulder; 
the veteran also has established service connection for 
degenerative joint disease in his low back (lumbosacral 
spine).

4.  The veteran has continued to complain of chronic pain in 
his neck during the years since service, and he has received 
several relevant diagnoses, including X-ray confirmed 
degenerative joint disease in his cervical spine.

5.  It is just as likely as not the symptoms the veteran 
experienced in service, primarily his neck pain, are the same 
as those he currently experiences and that his current 
cervical spine disorder - the underlying cause of his pain 
- originated in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
cervical spine disorder was incurred service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The March 2000 and July 
2001 rating decisions appealed, the August 2002 statement of 
the case (SOC), and the January 2003, March 2003, and October 
2004 supplemental statements of the case (SSOCs), as well as 
March 2001 and April 2004 letters to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the March 
2001 and April 2004 letters, in particular, apprised him of 
the type of information and evidence needed from him to 
support his claim, what he could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  This type of notice is what is specifically 
contemplated by the VCAA.  Note also that the RO sent the 
April 2004 VCAA letter specifically to comply with the 
Board's November 2003 remand directive concerning the VCAA.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the veteran is 
entitled to compliance with the remand directives as a matter 
of law).



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained - many of the latter records in 
response to the RO's April 2004 VCAA letter.  He also had an 
additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, 
and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  In addition, he was provided 
VA examinations.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.

Although, here, the RO did not provide the required VCAA 
notice before initially adjudicating the claim in March 2000, 
the RO subsequently provided the requisite VCAA notice in 
March 2001 and then readjudicated the claim in July 2001 on a 
de novo basis, with specific deference to the VCAA.  And in 
Pelegrini II, the Court clarified it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  This already has 
occurred in this particular case, however.

Bare in mind, as already mentioned, the RO readjudicated the 
veteran's claim in July 2001, in accordance with the 
provisions of the VCAA.  Furthermore, the Board remanded this 
case to the RO in November 2003 - again, partly to ensure 
compliance with the VCAA by tying up any loose ends 
concerning it.  And in response, on remand, the RO sent the 
veteran the April 2004 VCAA letter.  This was before his 
appeal was recertified to the Board for adjudication.  So he 
already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence.  Indeed, as also already mentioned, he 
even had an additional 90 days once his appeal arrived at the 
Board to identify and/or submit additional supporting 
evidence, and even beyond that with justification for not 
meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).



VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his claim, a more generalized request in many 
cases would be superfluous.  Id.

And the Board is bound by the precedent opinions of VA's 
General Counsel, as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the March 2001 and April 
2004 VCAA notice letters that were provided to the veteran do 
not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim.  The March 2001 and April 2004 VCAA letters 
requested that he provide or identify any evidence supporting 
his claim.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).

With respect to the VCAA letters of March 2001 and April 
2004, the veteran was requested to respond within 60 days, 
respectively, but the letters informed him that he had up to 
one year to submit evidence.  And it has been more than one 
year since the March 2001 and April 2004 letters.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as arthritis 
are chronic, per se, and therefore will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran began serving on active duty in the military in 
September 1974.

A December 1985 Report of Medical Examination indicates that 
clinical evaluations of the veteran's neck, spine, and 
musculoskeletal system were normal.

An April 1994 Report of Medical Examination also indicates 
that clinical evaluations of the veteran's neck, spine, and 
musculoskeletal system were normal.

The veteran's August 1996 Report of Medical History indicates 
he complained of experiencing swollen or painful joints, 
arthritis, a painful shoulder or elbow, and recurrent back 
pain.  A written clarification stated that his painful joint 
was his left shoulder, that he had recurrent back pain, and 
that he had arthritis of the left wrist.  The contemporaneous 
Report of Medical Examination shows that a clinical 
evaluation of his neck, spine, and musculoskeletal system was 
normal.  



When completing a medical history questionnaire during his 
May 1998 military retirement examination, the veteran again 
complained of experiencing swollen or painful joints, a 
painful shoulder or elbow, and recurrent back pain.  He also 
said he was unsure whether he had arthritis or a bone or 
joint deformity.  A written clarification stated that he had 
degenerative joint disease (i.e., arthritis) in his left 
shoulder and both ankles, recurrent low back pain, and 
surgery on his right thumb.  A physician further noted that 
the veteran had recurrent upper shoulder pain, 
which radiation down from his neck, worse with head motion, 
diagnosed as degenerative disc disease (DDD) of the neck.  
The contemporaneous Report of Medical Examination shows that 
a clinical evaluation of his neck was normal, but that he had 
decreased range of motion in his cervical spine, 
particularly upon leftward rotation, due to pain radiating 
into his left shoulder.

The veteran retired from the military in September 1998.

The veteran was afforded a VA general medical examination in 
March 1999.  According to the report, he complained of 
intermittent left shoulder pain, diagnosed as arthritis; 
irritable bowel syndrome; duodenal ulcer; recurrent low back 
pain; pain in his right first metacarpophalangeal (MTP) 
joint; intermittent knee pain; recurrent sprain of his left 
ankle; and left groin pain.  On objective clinical 
examination, his posture was erect and his gait was normal.  
There were no fixed deformities of the spine, but he 
complained of pain in his lumbar spine on motion.  
Examination of his left shoulder was negative for pain on 
range of motion testing.  Diagnoses included irritable bowel 
syndrome; recurrent duodenal ulcer; degenerative joint 
disease of the lumbar spine; fused right MTP joint; recurrent 
left ankle sprain; intermittent left shoulder pain, with 
normal clinical and radiological examination; and bilateral 
knee pain.



A December 1999 VA joints examination report indicates the 
veteran complained of right knee pain, for which he took 
medication previously prescribed for neck pain.  He denied 
any current history of neck pain or stiffness.  Physical 
examination showed there were no postural abnormalities or 
fixed deformities of the spine.  Range of motion of the 
cervical spine was flexion and extension to 35 degrees, 
left and right lateral flexion to 30 degrees, and left and 
right rotation to 70 degrees.  The veteran complained of pain 
upon extreme right rotation of his cervical spine, but there 
was no evidence of incoordination, fatigability, or abnormal 
movement.  There was normal strength of the muscles in his 
upper extremities.  An x-ray of his cervical spine was 
negative.  The diagnosis was cervical strain.

A December 2000 medical record indicates the veteran 
complained of pain at the back of his head and neck.  He 
denied a history of injury.  Upon examination, he had full 
range of motion with subjective complaints of discomfort over 
the trapezious muscle and occipital insertion.  There was no 
swelling, erythema, or warmth noted.  The assessment was 
tension headaches with musculoskeletal pain.

A July 2003 medical record indicates the veteran complained 
of headaches and orthostatic symptoms in the morning.  He 
also reported a transient "whiting out" of his vision while 
turning his neck when driving, fatigue, and a lack of 
initiative.  The assessment was there was no evidence of 
marked orthostasis, but that his pulse rate climbs when his 
position changes from supine to erect.  It was indicated he 
would be screened for thyroid and adrenal dysfunction.  There 
was no evidence of an autonomic dysfunction.

In August 2003, the veteran complained of pain along his neck 
and shoulder, with pain upon motion.  He denied a history of 
injury or trauma.  Examination showed that he had decreased 
range of motion in all directions due to pain from tight 
muscles at the right side of his neck and his upper back.  X-
rays showed early degenerative joint disease of the neck.  
The assessment was muscle spasm of the neck.



For a great while in service, the veteran had no complaints 
specifically referable to his neck (or cervical spine), 
although he often complained of painful joints, arthritis, 
etc., involving other areas of his body - including his low 
back (lumbar spine).  As alluded to, he began serving on 
active duty in September 1974 and had no relevant complaints 
despite being examined in December 1985, April 1994, and 
August 1996.  Moreover, objective clinical evaluation of his 
neck and cervical spine during all of those evaluations was 
unremarkable for any pertinent abnormality.

During his May 1998 military retirement examination, however, 
the veteran indicated he had been experiencing both neck and 
back pain, while acknowledging he was unaware of whether he 
actually had arthritis or a bone or joint deformity.  After 
the objective clinical portion of the examination, the 
evaluating physician determined the veteran had degenerative 
joint disease (DJD, i.e., arthritis) in his left shoulder and 
both ankles, in addition to recurrent low back pain.  Note 
also, though, that service connection since has been 
established for DJD in the low back (i.e., the 
lumbosacral/lumbar segment of the spine), so presumably he 
had arthritis in his low back, too, while in the military.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, although objective clinical evaluation 
of his neck (including the cervical segment of his spine) was 
essentially unremarkable during his military retirement 
examination, he still had decreased range of motion in his 
cervical spine, particularly on leftward rotation, due to 
pain radiating into his left shoulder.  And the evaluating 
physician indicated the veteran experienced recurrent upper 
shoulder pain that radiated "down from" his neck (italics 
added), which was worse with head motion - so the neck was 
the precipitating source of the pain in his shoulders, not 
vice versa.  Aside from this, degenerative disc disease (DDD, 
albeit not DJD) of the neck was actually diagnosed, and 
service connection since has been established for DJD in the 
left shoulder, in particular.  So clearly there was objective 
clinical evidence of a defect involving the cervical spine 
before the veteran retired from the military in September 
1998.



Interestingly, the veteran had no additional complaints 
specifically concerning his neck (or cervical spine) when 
initially examined by VA in March 1999, so only a relatively 
few months after retiring from the military.  His complaints, 
instead, concerned the chronic pain in his left shoulder, low 
back, etc., and these were the areas where relevant diagnoses 
were made after objective clinical evaluation. 

When again examined by VA later that year, in December 1999, 
he indicated he was using the medication originally 
prescribed for his neck pain to also alleviate the pain in 
his right knee.  He went on to deny experiencing any current 
pain or stiffness in his neck, but this notwithstanding, 
during the objective clinical portion of that same 
evaluation, he experienced pain in his neck during the range 
of motion testing of his cervical spine (especially on 
extreme rotation to the right side).  The presumptive 
provisions stipulate there must be evidence of continuity of 
symptomatology after service when, as here, there are 
legitimate reasons to question whether the symptoms noted in 
service were indeed chronic.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See, too, See Savage 
v. Gober, 10 Vet. App. 495-498.  It is equally worth pointing 
out that pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Here, though, at the conclusion of that December 1999 VA 
examination, there was indeed an underlying diagnosis for the 
neck pain - a cervical strain - even though X-rays of his 
cervical spine were negative.  This, in turn, confirms there 
was additional clinically confirmed cervical pathology as 
soon as the year after the veteran retired from the military.

The veteran also has voiced similar complaints of persistent 
neck pain and received additional pertinent diagnoses during 
the years since.  This occurred in December 2000 and to a 
somewhat lesser extent in July 2003.  But more significantly, 
in August 2003, he not only complained of chronic neck pain, 
but X-rays also confirmed he had DJD in his neck.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, requiring X-ray 
confirmation of the DJD.  Also noted in the diagnosis was 
that he experienced muscle spasms in his neck.



The determinative issue, then, is whether there is a link 
between the symptoms (primarily pain) first noted in service 
and those experienced during the years since.  This generally 
requires a medical nexus opinion.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

But as also indicated in Savage, it is equally permissible to 
show chronicity of disease or injury, first noted in service, 
by establishing continuity of symptomatology after service.  
And the Board believes the veteran has met this threshold 
evidentiary burden.

Granted, there were times in service when the veteran did not 
complain of pain in his neck, and by the same token when 
there was no objective clinical indication of any sort of 
disorder involving his cervical spine.  There clearly were 
other occasions, however, when he did complain of pain and 
when doctors examining him found an underlying cause for his 
pain - including DDD.   The same is true of the evaluation 
and treatment the veteran has received since service, 
ultimately culminating in a diagnosis of DJD (so not the same 
DDD as noted in service).  Irrespective of this, though, the 
veteran had relevant cervical pathology in service, has 
experienced relevant pathology during the years since service 
- in his civilian life, and his service in the military only 
ended a relatively few short years ago, when he retired after 
serving for more than 20 years.  Consequently, resolving all 
reasonable doubt in his favor, it stands to reason that his 
current symptoms are indeed those that originated in service, 
so service connection is warranted.  See 38 C.F.R. § 3.102, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for a cervical spine 
disorder is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


